DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 7/26/21 is acknowledged.
Claims 29, 31-33, 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/21.

Drawings
The drawings are objected to because:
 Figs. 61-65 appear to be scans/copies of the US Publication of a previous application. As such these figures contain at their top a reproduction of the US Publication heading and other information. Applicant should delete the header present on these figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Specification
The disclosure is objected to because of the following informalities:
The Specification describes Figures 61 and 62 as screenshots of an amazon.com webpage, however this is not accurate as the figures are drawings of prior art devices.  
The Specification describes Figures 63-65 as screenshots or prior art devices however this is not accurate as they are drawings of prior art devices.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the second water outlet" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 30 depends from claim 28 which defines a “first water outlet” but not a “second water outlet”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0265890 (Killian).
Regarding claim 28, Killian discloses an automatic bathtub filling device configured to be user installed into an existing bathroom, comprising:
a connector (280/286, 380, 480/486) having a water inlet configured to couple to, and accept water from, an overhead shower arm (285/385/485), and having a first water outlet (286/486) configured to deliver water into an associated bathtub which is disposed below the shower arm,
a first control input (920) configured to receive user input to set a volume of water within the bathtub (sets volume flowrate and run time);
a first valve (280/380/480) coupled intermediate of the water inlet and the first water outlet, and configured to selectively terminate the flow of water between the water inlet and the first water outlet;
a bathtub water volume monitor (9100), responsive to a volume of water within the associated bathtub, and the bathtub water volume monitor coupled to the first control input, and coupled to the first valve, such that when a volume of water within the bathtub, detected by the bathtub water volume monitor, meets or exceeds the set volume of water, water flowing through the first valve is terminated (Para. 0051 - a user can set the volume flow of water through the showerhead and the running time. The monitor measures/maintains the flow rate and times the operation, therefore detecting the volume of water within the tub. The monitor shuts off flow .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Killian in view of US 6,230,989 (Haverstraw).
Regarding claim 30, Killian does not explicitly disclose details of the outlet such as if there is a second outlet and/or a selector valve.
Haverstraw teaches a bathtub filling device comprising an inlet which receives water from a shower arm (96) and an outlet (72) comprising a first water outlet (106) and a second water outlet (134). A selector valve (80/84) having a user input (86) is provided to selectively direct water accepted from the shower arm to flow out of either the first or second water outlet.
It would have been obvious to one of ordinary skill in the art to provide a second water outlet and selector valve, as taught by Haverstraw, to provide greater functionality to the bathtub filling device by permitting a user to dispense water in a plurality of patterns/through different outlets as they desire/require.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Killian in view of US 2005/0251906 (Scott).
	Regarding claim 34, Killian discloses a bathtub filling device comprising a bathtub water volume monitor which controls a valve but does not disclose the inclusion of a float.
	Scott teaches a bathtub filling device (Fig. 2) comprising a volume monitor (52) which controls the filling of a bathtub based upon the flow rate of water and a set time (Para. 0019, 0025). Scott further teaches that a float (34) buoyant in water within the associated bathtub can also be provided as part of the control system and connected to the valve, the float shutting off the valve if the water level reaches or exceeds a preset maximum water level (Para. 0025). 
	It would have been obvious to one of ordinary skill in the art to provide a buoyant float coupled to the valve, as taught by Scott, as a safety mechanism to ensure the bathtub does not overflow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,207,241 (Babb) is a float controlled rotary shutoff valve however it is part of a fueling system and is not disclosed as being part of a shower system or attached to a showerhead.
US 5,531,247 (Borst) is a float controlled rotary shutoff valve however it is directed at storage tanks and is not disclosed as being part of a shower system or attached to a showerhead.
	US 8,763,624 (Huang) is a bathtub faucet with an internal shut off valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754